      4:20-cr-03002-JMG-CRZ Doc # 6 Filed: 04/01/21 Page 1 of 1 - Page ID # 24




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                          4:20-CR-3002

vs.                                                         ORDER

JOSE IGNACIO AVENDANO,

                     Defendant.

       This matter is before the Court on the a motion to terminate supervised
release (filing 4). The Court may do so "if it is satisfied that such action is
warranted by the conduct of the defendant released and the interest of justice."
18 U.S.C. § 3583(e)(2); see Fed. R. Crim. P. 32.1(c); United States v. Mosby, 719
F.3d 925, 930 (8th Cir. 2013); see also U.S.S.G. § 5D1.2 cmt. n.5. The Court
finds it is warranted here. Accordingly,

        IT IS ORDERED:

        1.    The motion to terminate supervised release (filing 4) is
              granted.

        2.    The defendant is discharged from supervision and the
              proceedings in this case are terminated.

        Dated this 1st day of April, 2021.

                                             BY THE COURT:



                                             John M. Gerrard
                                             Chief United States District Judge
